CHOI & ITO
Attorneys at Law

CHUCK C. CHOI
ALLISON A. ITO
700 Bishop Street, Suite 1107
Honolulu, Hawaii 96813
Telephone: (808) 533-1877
Facsimile: (808) 566-6900
cchoi@hibklaw.com
aito@hibklaw.com

Attorneys for Debtor
And Debtor-in-Possession

              IN THE UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF HAWAII

In re:                                     Bk. No. 19-01266
                                           (Chapter 11)
KAUMANA         DRIVE      PARTNERS,
LLC,                                       Ex Parte Motion For Order Setting
                                           Administrative Expense Claims Bar Date;
             Debtor and Debtor-in-         Declaration of Benjamin L. Meeker
             Possession.



 EX PARTE MOTION FOR ORDER SETTING FIRSTADMINISTRATIVE
                EXPENSE CLAIMS BAR DATE
         KAUMANA DRIVE PARTNERS, LLC, debtor and debtor-in-possession

(“Debtor”), by and through its undersigned counsel, does hereby move ex parte for

an order setting a first administrative claims bar date in this case. In support of this

motion (the “Motion”), the Debtor respectfully represents as follows




 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 212 Filed 04/20/20 Page 1 of 9
                               JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

                                   BACKGROUND

        3.      On October 6, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code commencing the

instant case.

        4.      The Debtor’s sole asset was the 100-bed skilled-nursing facility in

Hilo, Hawaii, commonly referred to as the Legacy Hilo Rehabilitation and Nursing

Center (the “Facility”).       The Debtor filed its petition for the purpose of

consummating a pre-petition Purchase and Sale Agreement (the “PSA”) with

HILO SNF, LLC (the “Buyer”) which contemplated a sale of the Facility and

related assets for $17.5 million, free and clear of liens and encumbrances pursuant

to Section 363 of the Bankruptcy Code.

        5.      Because the Debtor is a “health care business” within the meaning of

the Bankruptcy Code, the Debtor stipulated to the early appointment of a Patient

Care Ombudsman (“PCO”) pursuant to Section 333 of the Bankruptcy Code. The

PCO was discharged by an order dated February 21, 2020.




 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 212 Filed 04/20/20 Page 2 of 9
      6.     On October 7, 2019, the Debtor filed a Motion for Order Approving

Bid Procedures for Sale of Substantially All of Debtor’s Assets and Related Relief

(“Bid Procedures Motion”). The Bid Procedures Motion was approved.

      7.     On October 22, 2019, the UST appointed a three-member Committee

of Unsecured Creditors consisting of Alston Hunt Floyd & Ing / Dentons US LLP,

Ashford & Wriston, LLP and Carl H. Osaki, AAL, ALC. The Committee retained

Steven Guttman of Kessner Umebayashi Bain & Matsunaga as its counsel.

      8.     On November 8, 2019, the Debtor filed its Motion for Order

Authorizing (A) Sale of Substantially All of Debtor’s Assets Free and Clear of

Liens and Encumbrances; (B) Assumption of Management Agreement; and (C)

Related Relief (the “Sale Motion”) seeking to sell the Facility and substantially all

related assets to the Buyer pursuant to the PSA.

      9.     On December 12, 2019, the Court entered its Order Approving (I)

Sale of Debtor's Personal Property Free and Clear of Liens, Pursuant to 11 U.S.C.

§ 363; and (II) Assumption and Assignment of Leases and Executory Contracts

Pursuant to 11 U.S.C. § 365; Exhibits A-C (the “Sales Order”).

      10.    On December 31, 2019, the Debtor consummated the transactions

contemplated in the Sale Order. After payment of closing costs and expenses, the

estate received $1,572,036.85.




 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 212 Filed 04/20/20 Page 3 of 9
      11.    The Debtor believes it has paid all accrued expenses through the

closing date. The Debtor has also made final payroll through December 31, 2020

to its former employees. The Debtor is in the process of transferring accrued (pre-

petition) and post-petition “vacation” of employees who have gone to work for the

Buyer pursuant to the Second Amendment to the PSA. The accrued post-petition

vacation and “sick” pay to those employees who did not go to work for the Buyer

have also been paid.

      12.    Finally, the Debtor has paid the fees and expenses of its professionals,

the PCO, her counsel and Committee counsel as well as the United States Trustee’s

quarterly fees through December 31, 2020. The Debtor has also paid all post-

petition taxes through December 31, 2020.

      13.    Consequently, the Debtor does not believe there are any unpaid post-

petition administrative claims through December 31, 2020.

      14.    The Debtor and the Committee are working together to collect certain

receivables and to litigating certain disputed claims.

                                  Relief Requested

      15.    By this Motion, the Debtor requests that the Court (i) set a deadline

of June 30, 2020 by which administrative expense claims accrued between

October 6, 2019 and December 31, 2019 must be filed, and (iii) approve the




 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 212 Filed 04/20/20 Page 4 of 9
Procedures as set forth below to determine the amount of administrative

expenses incurred.

      16.    The Debtor proposes the following procedures (“Procedures”):

             a. Upon entry of the order approving the Motion, Debtor shall send a

                notice to all creditors on the matrix, including but not limited to

                employees who worked for the Debtor as of the Petition Date,

                parties who have filed proofs of claim, and vendors and others that

                provided goods and services to the Debtor post-petition.

             b. The Notice shall inform such creditors of the June 30, 2020

                administrative claim filing deadline for any administrative expense

                incurred from October 6, 2020 through December 31, 2020.

      17.    While Rule 3002(c) of the Federal Rules of Bankruptcy Procedure

provides that a proof of claim is timely if it is filed within ninety days of the first

date set for the § 341(a) meeting of creditors, no such rule exists for administrative

expenses. “As a result, bankruptcy courts may exercise discretion in setting

administrative claim bar dates.”       In re Pfankuch, 07-01469-JDP, 2008 WL

5683489 (Bankr. D. Idaho Nov. 17, 2008).

      18.    As noted by one court,

             Legislative history reveals that Congress intended to leave the
             setting of specific filing deadlines to the Rules of Bankruptcy
             Procedure. The Rules of Bankruptcy Procedure, in turn, largely



 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 212 Filed 04/20/20 Page 5 of 9
            defer that duty to the bankruptcy judges. As a result,
            bankruptcy judges have, for some time, been accorded
            discretion in setting administrative-claim bar-dates.

Matter of DP Partners Ltd. P'ship, 106 F.3d 667, 672 (5th Cir. 1997) (internal

footnotes omitted).

      19.   The relief requested herein will allow the Debtor to understand

what reserves should be set aside for potential administrative claims and

inform the efforts of the Debtor and Committee regarding cash that would be

available for distribution to pre-petition creditors. Section 105(a) of the

Bankruptcy Code authorizes the Bankruptcy court to enter “any order . . . that is

necessary or appropriate to carry out the provisions of this title.” Because the

proposed procedures protect the Debtor without prejudicing those holding

administrative expense claims, they carry out Section 502 and 503 in a manner

fully consistent therewith and are appropriate under Section 105(a).

      20.   The Office of the United States Trustee does not oppose the relief

sought herein. The Committee supports the relief sought herein.

            WHEREFORE, the Debtor respectfully requests the entry of an

order: (i) establishing a deadline of June 30, 2020 by which claims must be filed

for administrative expenses accrued during the period October 6, 2019 through

December 31, 2019, and (ii) establishing the Procedures to determine




 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 212 Filed 04/20/20 Page 6 of 9
administrative expense claims, and (iii) granting such other and further relief as is

just and proper.

      DATED: Honolulu, Hawaii, April 20, 2020.


                                       /s/ Allison A. Ito
                                       CHUCK C. CHOI
                                       ALLISON A. ITO
                                       Attorneys for Debtor and
                                       Debtor-in-Possession




 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 212 Filed 04/20/20 Page 7 of 9
CHOI & ITO
Attorneys at Law

CHUCK C. CHOI
ALLISON A. ITO
700 Bishop Street, Suite 1107
Honolulu, Hawaii 96813
Telephone: (808) 533-1877
Facsimile: (808) 566-6900
cchoi@hibklaw.com
aito@hibklaw.com

Attorneys for Debtor
And Debtor-in-Possession


                    IN THE UNITED STATES BANKRUPTCY COURT

                          FOR THE DISTRICT OF HAWAII

In re:                                     Bk. No. 19-01266
                                           (Chapter 11)
KAUMANA DRIVE PARTNERS,
LLC,

              Debtor and Debtor-in-
              Possession.



DECLARATION OF BENJAMIN L. MEEKER IN SUPPORT OF MOTION
         I, Benjamin L. Meeker, hereby declare under penalty of perjury that

               1.    I am the President of Kaumana Drive Partners, LLC, the debtor

and debtor-in-possession in the above referenced case. I have personal knowledge

of the facts stated herein and would competently testify thereto if called as a

witness.



 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 212 Filed 04/20/20 Page 8 of 9
             2.    I make this declaration in support of the Ex Parte Motion For

Order Setting Administrative Expense Claims Bar Date (the “Motion”). Terms

used herein and not otherwise defined shall have the meaning given them in the

Motion.

             3.    I have reviewed factual assertions made in the Motion. These

facts are true and correct to the best of my knowledge, information and belief.

             4.    In order to assess the extent of the Chapter 11 administrative

expenses that must be paid, the Debtor needs to know with certainty the

amounts of such claims that will be asserted against the estate through my

Appointment Date. Accordingly, I request that the Court order that the deadline

by which the requests for payment of Chapter 11 administrative claims

(incurred between October 6, 2019 and December 31, 2019) must be filed is June

30, 2020.

      I declare under penalty of perjury, that the foregoing is true and correct.

                                  17 2020.
DATED: Carlsbad, California April ___,




                                          BENJAMIN L. MEEKER




 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 212 Filed 04/20/20 Page 9 of 9
